Citation Nr: 9914462	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder. 

2.  Entitlement to service connection for diabetes mellitus 
secondary to post-traumatic stress disorder. 

3.  Entitlement to service connection for coronary artery 
disease secondary to post-traumatic stress disorder.

4.  Entitlement to a temporary total evaluation for 
hospitalization for a service-connected disability in April 
1998.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for peripheral 
neuropathy due to exposure to Agent Orange.  

6.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1970.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Jackson, Mississippi, Regional Office (hereinafter RO).  In 
January 1999, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 1991 & Supp. 1998).  During this hearing, 
the undersigned Board Member was located in Washington, D.C., 
and the veteran was located at the RO.

At the January 1999 hearing, the veteran submitted testimony 
asserting a relationship between exposure to Agent Orange and 
diabetes.  Accordingly, the RO is directed to contact the 
veteran to determine whether he wishes to file a formal claim 
for service connection for diabetes due to exposure to Agent 
Orange. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims on appeal has been 
obtained by the RO. 

2.  There is no competent evidence of record showing an 
etiologic relationship between post-traumatic stress disorder 
and hypertension, diabetes mellitus and coronary artery 
disease.  

3.  The veteran's hospitalization at a VA medical facility in 
April 1998 was not for a period of time in excess of 21 days.  

4.  Entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange was denied by an 
April 1997 rating decision to which the veteran was notified 
in that month; a timely appeal of this decision to the Board 
was not presented, and this is the last final rating action 
addressing this issue on any basis.

5.  The evidence submitted since the April 1997 rating 
decision does not bear substantially upon the issue of 
entitlement to service for peripheral neuropathy due to 
exposure to Agent Orange, nor does it by itself or in 
connection with evidence previously assembled require 
consideration due to its significance.

6.  Symptoms of post-traumatic stress disorder results in 
occasional decrease in work efficiency and intermittent  
periods of inability to perform occupational tasks. 

7.  It is not shown that post-traumatic stress disorder 
results in a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; or impaired judgment.  

8.  There are no extraordinary factors associated with the 
service-connected post-traumatic stress disorder productive 
of an unusual disability picture so as to warrant 
consideration of an extraschedular rating. 


CONCLUSIONS OF LAW

1.  Neither hypertension, diabetes mellitus or coronary 
artery disease is proximately due to, the result of, or 
aggravated by post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).  

2.  The claim for a temporary 100 percent evaluation for 
hospitalization for a period in excess of 21 days in April 
1998 is without legal merit.  38 C.F.R. § 4.29 (1998); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

3.  "New" and "material" evidence sufficient to reopen the 
claim for service connection for peripheral neuropathy due to 
exposure to Agent Orange has not been presented.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

4.  The criteria for a 30 percent rating, but no more, for 
post-traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, 
Diagnostic Code (DC) 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
I.  Service Connection for Hypertension, 
Diabetes Mellitus and Coronary Artery 
Disease Secondary to Post-traumatic 
Stress Disorder

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  If a disorder is 
aggravated by a service connected disorder, service 
connection for the amount of aggravation is in order on a 
secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In written contentions and testimony presented at the January 
1999 hearing, the veteran essentially contends that as a 
result of the mental strain associated with his service-
connected post-traumatic stress disorder, he developed 
hypertension, diabetes mellitus and coronary artery disease.  
It is not contended that these disabilities were incurred 
during service, and the service medical records do not 
reflect treatment for these disabilities.  Moreover, it is 
not contended that service connection is warranted for these 
disabilities on a "presumptive" basis under the provisions 
codified at 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Of significant probative evidence is the conclusion by a VA 
physician following an August 1998 examination that the 
veteran's post-traumatic stress disorder did not cause his 
hypertension, diabetes or coronary artery disease.  Weighed 
against the this "negative" objective evidence discussed 
above is the "positive" evidence represented by the 
contentions and testimony that post-traumatic stress 
disorder, essentially, either caused, made worse, or 
otherwise "aggravated" hypertension, diabetes mellitus or 
coronary artery disease.  The Board finds this evidence to 
not be probative, as there is no indication that the veteran 
or his representative has the requisite medical expertise to 
reach such a conclusion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  An opinion by a competent medical 
professional supporting the assertions of the veteran and his 
representative has not been presented, and the medical 
opinion of record with regard to the asserted relationship 
between post-traumatic stress disorder and hypertension, 
coronary artery disease or diabetes mellitus, as noted above, 
found that there was no such a relationship.  In making this 
determination, the principles with regard to establishing 
service connection for disabilities "aggravated" by 
service-connected disabilities discussed in Allen were 
considered, but there is no objective evidence indicating 
that any portion of a current disability associated with 
hypertension, diabetes mellitus, or coronary disease is the 
result of aggravation by post-traumatic stress disorder.  

In short, the Board concludes that the weight of the 
"negative" objective evidence, principally in the form of 
the medical opinion of record with regard to the relationship 
between post-traumatic stress disorder and the claimed 
disabilities, exceeds that of the "positive" evidence of 
record, which is limited to the subjective and uncorroborated 
contentions submitted by and on behalf of the veteran.  
Accordingly, the claims for service connection for coronary 
artery disease, diabetes mellitus and hypertension secondary 
to post-traumatic stress disorder must be denied.  Gilbert, 1 
Vet. App. at 49.  

II. Entitlement to a Temporary Total 
Evaluation for Hospitalization for a 
Service-Connected Disability in April 
1998.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (1998).  

The veteran submitted a statement while he was hospitalized 
at a VA medical facility in April 1998 contending that he was 
entitled to a temporary 100 percent rating under the 
provisions of 38 C.F.R. § 4.29.  Records reflect treatment at 
a VA medical center from April 9, 1998, to April 20, 1998, 
for, among other disabilities, psychiatric complaints, to 
include those related to post-traumatic stress disorder.  The 
veteran was also treated at a VA medical facility from April 
6, 1998, to April 8, 1998 for evaluation of chest pain.  
Psychiatric treatment was also rendered during this 
hospitalization.   

The Board notes that the criteria for benefits provided by 
38 C.F.R. § 4.29 are explicit in that the hospitalization in 
question must be in excess of 21 days.  The treatment in 
question in April 1998 was clearly not in excess of 21 days.  
Thus, the Board concludes that the claim for a temporary 100 
percent rating under 38 C.F.R. § 4.29 for hospitalization in 
April 1998 must be denied as a matter of law.  
38 C.F.R. § 4.29; Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).  


III.  Whether New and Material Evidence 
has been Presented to Reopen a claim for 
Service Connection for Peripheral 
Neuropathy due to Exposure to Agent 
Orange.

Unappealed rating actions are final under 38 U.S.C.A. § 7105, 
but can be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In applying the 
principles of Hodge, a case which was decided during the 
pendency of the veteran's appeal, the Board finds that such 
application would not result in any prejudice to the veteran 
as these principles cannot be said to be "unfavorable" to 
any interest of the veteran.  Thus, the Board concludes that 
the additional delay in the adjudication of this claim which 
would result from a remand for initial adjudication by the RO 
of the veteran's appeal under the principles of Hodge would 
not be warranted.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).   

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  See McCartt v. West, 12 Vet. App. 164 (1999).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998). 

For the purposes of 38 C.F.R. § 3.309(e), the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  The diseases listed at § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
not satisfied, a claim for service connection for a 
disability secondary to exposure to Agent Orange shall fail.  
38 C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Turning to a summary of the relevant evidence and procedural 
history, service connection for peripheral neuropathy due to 
exposure to Agent Orange was denied by an April 1997 rating 
decision.  The veteran was notified of this decision in that 
month.  A timely appeal of this decision to the Board was not 
presented, and this is the last final rating action 
addressing this issue on any basis.  Evidence before the RO 
at that time included the veteran's DD Form 214 indicating 
that his active service included duty in the Republic of 
Vietnam during the Vietnam War.  Also reviewed by the RO at 
that time were the service medical records, none of which 
reflected the existence of peripheral neuropathy.  Additional 
evidence reviewed at that time included VA outpatient records 
reflecting treatment for diabetes mellitus and other 
disabilities.  Reference was made in an October 1996 VA 
outpatient treatment report to complaints by the veteran of 
tingling in his hands and feet, especially in cold weather.  
The physical examination conducted at that time revealed 
peripheral neuropathy, for which Elavil was being 
contemplated as a possible form of medication.  Finally, the 
evidence at that time included a December 1996 statement 
submitted on behalf of the veterans essentially asserting 
that the peripheral neuropathy demonstrated at that time was 
related to exposure to Agent Orange during service.  

Evidence of record submitted since the April 1997 rating 
decision includes written contentions and oral testimony 
repeating the asserted link between peripheral neuropathy and 
exposure to Agent Orange.  In addition, as discussed by the 
veteran at the January 1999 hearing, the veteran was afforded 
a VA neurological examination in July 1998 at which time it 
was indicated by the examining physician that the etiology of 
the "very mild peripheral neuropathy mainly of the sensory 
type" demonstrated at that time was of an indeterminate 
etiologic origin.  The physician noted the veteran's diabetes 
and stated that it is "well known" that diabetes produces 
the type of neuropathy shown at that time.  With respect to 
the relationship between exposure to Agent Orange and 
neuropathy, the examiner stated that even if the appropriate 
historical evidence was available, it may not be possible to 
differentiate between the effect of exposure to herbicides 
and diabetes in terms of the cause of the peripheral 
neuropathy.  Finally, additional evidence added to the record 
includes reports from VA treatment for unrelated 
disabilities. 

Analyzing the additional evidence submitted since the April 
1997 rating decision to determine whether it is "new" and 
"material," none of this evidence includes any competent 
medical evidence indicating the veteran's neuropathy is 
related to exposure to Agent Orange, or that the veteran 
developed "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset" as required 
for a grant of service connection for peripheral neuropathy 
as that term is defined by 38 C.F.R. § 3.309(e).  In this 
regard, there has been no in-service clinical evidence or 
post-service clinical evidence dated within the first two 
years of service indicating the existence of the 
"transient" peripheral neuropathy as defined by the 
controlling regulatory criteria.  Thus, the Board concludes 
that none of the additional evidence is new and material as 
defined by the controlling legal authority as it does not 
compel consideration of the claim on the merits.  Finally, 
the Board also finds the unsupported contentions and 
testimony linking peripheral neuropathy to exposure to Agent 
Orange during service to not be "new" evidence, as they are 
either essentially repetitious of contentions of record (see 
Reid v. Derwinski, 2 Vet. App. 312 (1992)), or not 
"material" evidence, because it has not been shown that the 
veteran has any medical knowledge beyond that of lay persons.  
Moray v. Brown, 5 Vet.App. 211 (1993).

As the Board concludes that the veteran has failed to present 
sufficient "new" and "material" evidence to reopen the 
claim for service connection for peripheral neuropathy due to 
exposure to Agent Orange, no further adjudication of this 
claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 
31 (1991).  


IV.  Entitlement to an Increased Rating 
for Post-traumatic Stress Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 et. 
seq.  Separate diagnostic codes identify the various 
disabilities.

Occupational and social impairment due to psychiatric 
disorders, such as post-traumatic stress disorder, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9411 (1998).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder as:  flattened affect; circumstantial,   
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (1998).  

With the above criteria in mind, the relevant clinical 
evidence and procedural history will be summarized.  Service 
connection for post-traumatic stress disorder was granted by 
a July 1995 Board decision, and an August 1995 rating 
decision assigned a 10 percent disability rating for this 
disability.  In April 1998, the veteran underwent inpatient 
treatment at a VA medical facility, for among other 
symptomatology, post-traumatic stress disorder symptoms.  
While it was indicated upon admission at that time that the 
veteran had suicidal ideation and depression, it was reported 
upon discharge that he was much improved, with insight and 
judgment intact and with no delusional thoughts or suicidal 
or homicidal ideation.  It was recommended following 
discharge that the veteran reduce his hours of work from 70 
hours per week to 60 hours.  The Global Assessment of 
Functioning (hereinafter GAF) score was recorded at 65, which 
corresponds to more than "mild" but less than "moderate" 
impairment of social and occupational functioning.  The 
highest GAF score for the year was said to be 80, which 
corresponds with only slight impairment of social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).

Of record are VA clinical records dated in 1998 indicating 
the veteran attended individual and group therapy, to include 
"trauma recovery" and anger management therapy.  At these 
sessions, the veteran indicated his problems with anger made 
it difficult for him to get along with members of his family.  
The veteran also described having "friction" with his boss, 
who was said by the veteran to expect him to work 14 hours 
per day. 

The most recent pertinent clinical evidence is contained in 
reports from VA inpatient treatment for symptoms of post-
traumatic stress disorder in October and November 1998.  
Reports from this hospitalization show the veteran describing 
anxiety and episodes in which he awoke in a cold sweat.  The 
veteran reported having depression and difficulty with 
concentration.  A mental status examination conducted at that 
time showed the veteran to be alert and oriented and to have 
a normal and unpressured speech pattern.  Affect was flat and 
mood, insight and judgment were reported to be "good."  
Psychomotor activity was normal and no hallucinations were 
reported.  The cognitive examination revealed some difficulty 
in concentration and abstraction.  The veteran's hospital 
course included participation in the Trauma Recovery Program, 
and he was said to have benefited from it with an improvement 
in mood.  He continued to suffer from nightmares and early 
morning awakening with sweating and hyperarousal.  Upon 
discharge, the veteran was not suicidal or homicidal, and he 
was scheduled for outpatient treatment in the Trauma Recovery 
Program.  Anti-depressant medication was also prescribed.  It 
was indicated that the veteran would be able to return to his 
pre-hospitalization level of functioning within two to three 
weeks of discharge.  The GAF score was 58, essentially 
representative of "moderate" impairment of social and 
occupational functioning.  See Carpenter, supra.

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that as the most probative evidence to 
consider in determining the proper disability rating to be 
assigned is the most recent clinical evidence, the reports 
from the in-patient and outpatient psychiatric treatment in 
1998 are the most significant evidence for consideration.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  After carefully 
reviewing this evidence, the Board concludes that the 
criteria for a 30 percent rating for post-traumatic stress 
disorder are met, as the recent clinical evidence 
demonstrated that symptoms of post-traumatic stress disorder, 
such as anger and difficulty with concentrating, likely 
result in "occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks."  See 38 C.F.R. § 4.130, DC 9411 (1998).  Also 
considered by the Board in making this determination was the 
sworn testimony presented by the veteran at his January 1999 
describing the difficulty the veteran experiences with 
symptoms of post-traumatic stress disorder.  

As for entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder, the Board concludes that the 
probative weight of the "negative" clinical evidence of 
record of record outweighs that of the "positive" clinical 
and lay evidence in this regard.  While the outpatient and 
inpatient evidence dated in 1998 reflect nightmares, periods 
of depression, some difficulty with concentration and 
abstraction, and temporary disturbances of mood, the veteran 
was not shown by this evidence to have a flattened affect or 
circumstantial, circumlocutory, or stereotyped speech.  
Judgment has not been shown by this evidence to have been 
impaired.  Moreover, the recent GAF scores, while reflective 
of at worst "moderate" impairment of functioning during 
temporary exacerbations, indicated that when functioning at 
his best, no more than "slight" occupational impairment was 
demonstrated.  In this regard, the record demonstrates that 
the veteran has been employed full-time, and in fact was said 
to work more than 40 hours per week.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that marked interference with employment due to 
the veteran's service-connected post-traumatic stress 
disorder is not demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Attention in this regard is 
again directed to the evidence indicating the veteran has 
been able to work at an occupation requiring more than 40 
hours of work a week.  

In short, as the "negative" evidence outweighs the positive 
evidence, entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder is not warranted.  Gilbert, 1 
Vet. App. at 49. 



ORDER


Entitlement to service connection for hypertension secondary 
to post-traumatic stress disorder is denied.  

Entitlement to service connection for diabetes mellitus 
secondary to post-traumatic stress disorder is denied.  

Entitlement to service connection for coronary artery disease 
secondary to post-traumatic stress disorder is denied. 

Entitlement to a temporary total evaluation for 
hospitalization for a service-connected disability in April 
1998 is denied. 

"New" and "material" evidence having not been presented, 
the claim for entitlement to service connection for 
peripheral neuropathy due to exposure to Agent Orange is not 
reopened, and the benefits sought in connection with this 
claim are denied

Entitlement to a 30 percent rating for post-traumatic stress 
disorder is granted, subject to regulations governing the 
payment of monetary awards.  

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

